DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2021 has been entered.

Response to Amendment
This office action is responsive to the amendment filed on 07/22/2021. As directed by the amendment: claims 1, 133, 149-150, 152-153 have been amended; claims 2-5, 9, 12-14, 16-19, 21-30, 32-44, 46, 50-132, 134-137, 155-158 have been canceled; and no new claims have been added. Thus, claims 1, 6-8, 10-11, 15, 20, 31, 45, 47-49, 133, 138-154 are presently pending in this application.

Response to Arguments
Applicant’s argument pages 10-13 of the remarks filed 07/22/2021 that the cited prior arts fail to disclose the amended limitation in the independent claims. Applicant’s argument has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection has been made, as seen below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, 149, 151 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Osborn (US 4,083,245).
Regarding claim 1, Osborn discloses 
A flow sensor system (11/13, fig. 1 and col. 2 line 29 to col. 3 line 41) for assisting resuscitative treatment (see the background and summary of the invention sections), comprising: 
a flow conduit (11, fig. 1) configured to be placed in a patient airway (see col. 2 line 29-31) and having a lumen (lumen of 11) that accommodates gas flow between a first region (17) and a second region (18); 
a flow restrictor (25, figs. 1-2) disposed within the lumen of the flow conduit (lumen of 11) between the first region (17) and the second region (18); and 
at least one pressure sensor (39) configured to measure gas pressure (via pressure ports 35 and 37) of at least one of the first region (17) and the second region (18) of the flow conduit (11), 

wherein the flow restrictor (25) comprises at least one flap (31) disposed in the lumen of the flow conduit (lumen of 11) and the at least one flap (31) is configured to deflect bi-directionally due to gas flow through the flow restrictor in either direction (Examiner notes: see fig. 1 for the arrows 15; see also figs. 1-2 for flap 31. Flap 31 is capable of deflecting bi-directionally), and 
wherein the neighboring region (bottom region of 11 and side regions including the ports 19/20, see annotated fig. 1(a) below) includes a reservoir (bottom region of 11, see annotate fig. 1(b) below) comprising at least a tapered portion of the lumen (see fig 1) and at least a portion of the flow restrictor (bottom portion of 25), the reservoir (bottom region of 11, see annotate fig. 1(b) below) being configured to collect water arising from gas flowing through the lumen and the neighboring region is configured to wick away water from the sensitive region to the reservoir (Examiner notes: the limitation “configured to collect ... the reservoir” is interpreted as functional limitation. The tapered portion of the neighboring region is capable of collecting water from gas flowing through lumen of 11 and the neighboring region is capable of wicking away water from the sensitive region to the reservoir).

    PNG
    media_image1.png
    592
    582
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    515
    534
    media_image2.png
    Greyscale


Regarding claim 7, Osborn discloses 
The flow sensor system according to claim 1, wherein the at least one pressure sensor (39) includes a differential pressure sensor (see fig. 1, abstract, col. 2 lines 45-63) configured to measure differential gas pressure between the first (17) and second (18) regions of the flow conduit (11).
Regarding claim 149, Osborn discloses 

Regarding claim 151, Osborn discloses 
The flow sensor system according to claim 149, wherein an amount of deflection of the at least one flap (31, figs. 1-2) from the opening (central opening) is variable based upon the flow of gas through the lumen (lumen of 11) to create a linearly variable pressure drop (see figs. 1-2 and col. 2 lines 45-59).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 6, 45, 47, 133, 138, 145-146, 152, 154 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn (US 4,083,245) in view of McDonald et al. (US 2007/0151366).
Regarding claim 6, Osborn discloses the flow sensor system according to claim 1, as set forth above, except for wherein the at least one pressure sensor includes a first absolute pressure sensor configured to measure gas pressure at the first region of the flow conduit and a second absolute pressure sensor configured to measure gas pressure at the second region of the flow conduit.
However, McDonald teaches a flow sensor system (fig. 7) comprising a flow conduit with a first region (178), a second region (180), and a flow restrictor (182) wherein the at least one pressure sensor (174/176) includes a first absolute pressure sensor (174, see fig. 7 and par. 0026) configured to measure pressure (par. 0023) at the first region (178) of the flow conduit (see fig. 7 and par. 0023) and a second absolute pressure sensor (176, see fig. 7 and par. 0026) configured to measure pressure (par. 0023) at the second region (180) of the flow conduit (see fig. 7 and par. 0023).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Osborn’s system by having first absolute pressure sensor connected to one of the two ports and having second absolute pressure sensor connected to the other port, as taught by McDonald, for the purpose of determining the pressure differential between the first region and the second region and subsequently the rate of the flow (par. 0023 of McDonald).
Regarding claim 45, Osborn discloses the flow sensor system according to claim 1, wherein the flow conduit (11) comprises a body (body of 11) extending from a first end (left end) 
Osborn is silent about wherein the body of the flow conduit comprises at least one chamber configured to house and support the at least one pressure sensor.
McDonald teaches a flow sensor system (fig. 7) comprising a flow conduit (conduit shown in fig. 7) wherein the flow conduit comprises a body (body of the conduit shown in fig. 7) extending from a first end (left end of the conduit, fig. 7) to a second end (right end of the conduit, fig. 7), the body of the flow conduit having a hollow interior defining the lumen (178/180) for the gas flow (see fig. 1), and wherein the body of the flow conduit comprises at least one chamber (chamber of 158) configured to house and support the at least one pressure sensor (Examiner notes: see fig. 7, the conduit comprises a chamber to house and support the pressure sensors 174/176).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Osborn’s system by adding a cover assembly to the flow conduit such that the modified cover comprising a chamber to house and support the pressure sensor, as taught by McDonald, for the purpose of providing sufficient structure to position the pressure sensors near the flow conduit for more accurate measure of the pressure of the gas flow.
Regarding claim 47, Osborn in view of McDonald discloses the system as set forth above, except for the at least one chamber includes a first chamber and a second chamber in separate fluid communication with the lumen via respective openings defined in the body of the flow conduit. 
McDonald further teaches wherein the at least one chamber (chamber of 158) includes a first chamber (chamber of 158 for the pressure sensor 174 to be positioned within, see fig. 7) and a second chamber (chamber of 158 for the pressure sensor 176 to be positioned within, see fig. 7) in separate fluid communication with the lumen (Examiner notes: the first chamber is 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Osborn’s system by adding a first chamber to house the first pressure sensor and the second chamber to house the second pressure sensor, as taught by McDonald, for the purpose of providing sufficient structure to allowing the pressure sensors to accurately measure the pressure of the first region and the second region of the flow conduit.
Regarding claim 133, Osborn discloses
A flow sensor system (11/13, fig. 1 and col. 2 line 29 to col. 3 line 41) for ventilation treatment (see the background and summary of the invention sections), comprising: 
a flow conduit (11, fig. 1) configured to allow gas flow between a first region (17) and a second region (18) (see fig. 1 and col. 2 lines 29-31), the flow conduit (11) defining a lumen (lumen of 11) for the gas flow (see fig. 1); 
a flow restrictor (25, figs. 1-2) disposed within the lumen of the flow conduit (lumen of 11) between the first region (17) and the second region (18); and 
at least one pressure sensor (39) configured to measure pressure of the gas flow (via pressure ports 35 and 37) in at least one of the first region (17) and the second region (18) of the flow conduit (11), 
wherein the flow restrictor (25, figs. 1-2) comprises at least one flap (31) disposed in the lumen of the flow conduit (lumen of 11) and the at least one flap (31) is configured to deflect bi-directionally due to gas flow through the flow restrictor in either direction (Examiner notes: see fig. 1 for the arrows 15; see also figs. 1-2 for flap 31. Flap 31 is capable of deflecting bi-directionally), 

wherein the neighboring region (bottom region of 11 and side regions including the ports 19/20, see annotated fig. 1(a) below) includes a reservoir (bottom region of 11, see annotate fig. 1(b) below) comprising at least a tapered portion of the lumen (see fig 1) and at least a portion of the flow restrictor (bottom portion of 25), the reservoir (bottom region of 11, see annotate fig. 1(b) below) being configured to collect water arising from gas flowing through the lumen and the neighboring region is configured to wick away water from the sensitive region to the reservoir (Examiner notes: the limitation “configured to collect ... the reservoir” is interpreted as functional limitation. The tapered portion of the neighboring region is capable of collecting water from gas flowing through lumen of 11 and the neighboring region is capable of wicking away water from the sensitive region to the reservoir).

    PNG
    media_image1.png
    592
    582
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    515
    534
    media_image2.png
    Greyscale

Regarding claim 133, Osborn is silent about the pressure sensor being an absolute pressure sensor.
However, McDonald teaches a flow sensor system (fig. 7) comprising a flow conduit with a first region (178), a second region (180), and a flow restrictor (182) wherein the at least one pressure sensor (174/176) includes a first absolute pressure sensor (174, see fig. 7 and par. 0026) configured to measure pressure (par. 0023) at the first region (178) of the flow conduit (see fig. 7 and par. 0023) and a second absolute pressure sensor (176, see fig. 7 and par. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Osborn’s system by having first absolute pressure sensor connected to one of the two ports and having second absolute pressure sensor connected to the other port, as taught by McDonald, for the purpose of determining the pressure differential between the first region and the second region and subsequently the rate of the flow (par. 0023 of McDonald).
Regarding claim 138, see the rejection of claim 6.
Regarding claim 145, see the rejection of claim 45.
Regarding claim 146, see the rejection of claim 47.
Regarding claim 152, see the rejection of claim 149.
Regarding claim 154, see the rejection of claim 151.

Claim(s) 8, 10-11, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn (US 4,083,245) in view of Weckstrom (US 2010/0242622).
Regarding claim 8, Osborn discloses the flow sensor system according to claim 1, as set forth above, except for further comprising a processor in communication with the at least one pressure sensor, the processor being configured to analyze the measured gas pressure of at least one of: the first region or the second region of the flow conduit, and generate a signal indicative of at least one of: a peak inspiratory pressure, a flow rate, or a volume of gas flowing through the lumen of the flow conduit, based on the pressure measurements in the first and second regions of the flow conduit.
However, Weckstrom teaches a processor (13, fig. 4 and par. 0027) in communication with the at least one pressure sensor (5), the processor (13) being configured to analyze the measured gas pressure of at least one of: the first region (left region of 14, fig. 1) or the second 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Osborn’s system by adding a processor in communication with the at least one pressure sensor, as taught by Weckstrom, for the purpose of processing the signals from the at least one pressure sensor to produce a display of the flow and pressure readings for inhalation and exhalation and possible other quantities derived from them (par. 0027 of Weckstrom).
Regarding claim 10, Osborn in view of Weckstrom discloses the flow sensor system according to claim 8, as set forth above, except for further comprising a feedback device, wherein the processor is configured to send a feedback signal to the feedback device to provide resuscitative information based on at least one of: peak inspiratory pressure, the determined flow rate, or the determined volume of gas flowing through the lumen.
Weckstrom further teaches a feedback device (display of 13), wherein the processor (13) is configured to send a feedback signal to the feedback device (display of 13) to provide resuscitative information based on at least one of: peak inspiratory pressure, the determined flow rate, or the determined volume of gas flowing through the lumen (Examiner notes: see par. 0027, the system 14 is connected via a measuring apparatus 5 to the processor 13 in which the signal is processed as to produce a display of the flow and pressure readings for inhalation and exhalation and possible other quantities derived from them).

Regarding claim 11, Osborn in view of Weckstrom discloses the flow sensor system according to claim 10, as set forth above, except for wherein the resuscitative information includes at least one of: feedback for instructing a user to adjust placement of an intubation tube, an alert that overventilation has occurred, a countdown of at least one of a number of chest compressions and time until a subsequent ventilation is to be applied, a number of chest compressions applied based on at least one of the first and second signals, a determination of whether a detected breath is due to spontaneous breathing, manually applied ventilation or automatically applied ventilation, an indication of whether ROSC may have occurred, or the determined peak inspiratory pressure, flow rate, or volume of gas flowing through the lumen of the flow conduit.
Weckstrom teaches wherein the resuscitative information includes at least one of: feedback for instructing a user to adjust placement of an intubation tube, an alert that overventilation has occurred, a countdown of at least one of a number of chest compressions and time until a subsequent ventilation is to be applied, a number of chest compressions applied based on at least one of the first and second signals, a determination of whether a detected breath is due to spontaneous breathing, manually applied ventilation or automatically applied ventilation, an indication of whether ROSC may have occurred, or the determined peak inspiratory pressure, flow rate, or volume of gas flowing through the lumen of the flow conduit (Examiner notes: see par. 0027, the resuscitative information includes the flow rate of gas flowing through the lumen).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Osborn’s system by adding a feedback device, as 
Regarding claim 20, in the modified device of Osborn in view of Weckstrom,
Osborn discloses wherein the flow restrictor (25, fig. 1) is configured to interrupt the flow of gas through the lumen (lumen of 11, fig. 1) to create a pressure drop in the lumen between the first region (17) and the second region (18) (see col. 2 lines 45-59).
Osborn in view of Weckstrom discloses the system as set forth above, except for a processor configured to determine the pressure drop based on the pressure measurements of the at least one pressure sensor and to determine at least one of: the flow rate, a direction of flow, or volume of gas flowing through the lumen based on the determined pressure drop.
Weckstrom teaches the processor (13) is configured to determine the pressure drop based on the pressure measurements of the at least one pressure sensor and to determine at least one of: the flow rate, a direction of flow, or volume of gas flowing through the lumen based on the determined pressure drop (Examiner notes: see par. 0027, the system 14 is connected via a measuring apparatus 5 to the processor 13 in which the signal is processed as to produce a display of the flow and pressure readings for inhalation and exhalation and possible other quantities derived from them).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Osborn’s system by adding a processor in communication with the at least one pressure sensor, as taught by Weckstrom, for the purpose of processing the signals from the at least one pressure sensor to produce a display of the flow and pressure readings for inhalation and exhalation and possible other quantities derived from them (par. 0027 of Weckstrom).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn (US 4,083,245) in view of Weckstrom (US 2010/0242622) in further view of Chou (US 2012/0318266).
Regarding claim 15, Osborn in view of Weckstrom discloses the flow sensor system according to claim 8, as set forth above, except for further comprising a connector removably coupled with the flow conduit, the connector being configured to place the at least one pressure sensor in communication with the processor.
However, Chou teaches a system (par. 0012) comprising a processor (11, fig. 1 and par. 0012), a removable sensing device (20, fig. 1 and par. 0012) and a connector (13) of the processor electrically connected to the removable sensing device (par. 0012).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Osborn’s system by adding a connector to the modified processor such that the connector is removably coupled to Osborn’s flow conduit and the connector is configured to place the modified at least one pressure sensor in communication with the modified processor, as taught by Chou, for the purpose of providing electrical connection between the processor and other elements of the flow sensor system (par. 0029 of Chou).

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn (US 4,083,245) in view of Speldrich et al. (US 2012/0192642).
Regarding claim 31, Osborn discloses the flow sensor system according to claim 1, as set forth above, except for further comprising a circuit board disposed on the flow conduit, the at least one pressure sensor being connected to the circuit board, wherein the circuit board comprises at least one heating element configured to be energized to prevent or limit fluid accumulation near the at least one pressure sensor.

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Osborn’s system by modify the pressure sensor and adding a circuit board such that the modified pressure sensor is mounted on the circuit board and further modify the circuit board by adding a heating element, as taught by Speldrich, for the purpose of providing sufficient structure for the pressure sensor mounted thereon and also providing sufficient structure to heat up the lumen to determine the flow rate of the fluid flow through the lumen (par. 0046 of Speldrich).

Claim(s) 48-49, 139-141, 143, 147-148 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn (US 4,083,245) in view of McDonald et al. (US 2007/0151366) in further view of Weckstrom (US 2010/0242622).
Regarding claim 48, Osborn in view of McDonald discloses the flow sensor system according to claim 45, as set forth above, except for further comprising at least one barrier for protecting the at least one chamber.

It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Osborn’s system by adding hydrophobic porous membranes to the chambers, as taught by Weckstrom, for the purpose of preventing water from entering the pressure measuring chamber and therefore preventing error in measuring the flow value (par. 0006 of Weckstrom).
Regarding claim 49, Osborn in view of McDonald and Weckstrom discloses the system as set forth above, except for the at least one barrier is configured to allow passage of gas and obstruct passage of moisture and debris therethrough.
However, Weckstrom teaches wherein the at least one barrier is configured to allow passage of gas and obstruct passage of moisture and debris therethrough (Examiner notes: see par. 0006, the orifices 6 of the flow conduit are covered with hydrophobic porous membranes and the hydrophobic porous membranes are configured to allow passage of gas and obstruct passage of moisture and debris therethrough).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Osborn’s system by adding hydrophobic porous membranes to the chambers, as taught by Weckstrom, for the purpose of preventing water from entering the pressure measuring chamber and therefore preventing error in measuring the flow value (par. 0006 of Weckstrom).
Regarding claim 139, see the rejection of claim 8.
Regarding claim 140, see the rejection of claim 10.
Regarding claim 141, see the rejection of claim 11.
Regarding claim 143, see the rejection of claim 20.
Regarding claim 147
Regarding claim 148, see the rejection of claim 49.

Claim(s) 142 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn (US 4,083,245) in view of McDonald et al. (US 2007/0151366) and Weckstrom (US 2010/0242622) in further view of Chou (US 2012/0318266).
Regarding claim 142, see the rejection of claim 15.

Claim(s) 144 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn (US 4,083,245) in view of McDonald et al. (US 2007/0151366) in further view of Speldrich et al. (US 2012/0192642).
Regarding claim 144, see the rejection of claim 31.

Claim(s)150 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn (US 4,083,245) in view of Kooij et al. (US 2011/0067704).
Regarding claim 150, Osborn discloses the flow sensor system according to claim 149, as set forth above, except for wherein a second portion of the body of the flow restrictor comprises a hydrophobic material.
However, Kooij teaches the body of the flow restrictor 1094R (fig. 5a) comprising a hydrophobic material (par. 0148).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify Osborn’s flow restrictor to comprise hydrophobic material, as taught by Kooij, for the purpose of preventing water from being collected at the flow restrictor area.

Claim(s) 153 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osborn (US 4,083,245) in view of McDonald et al. (US 2007/0151366) in further view of Kooij et al. (US 2011/0067704).
Regarding claim 153, see the rejection of claim 150.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571)272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 5712705421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783